Citation Nr: 1523680	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-14 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss was incurred as a result of noise exposure during active service.

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus was incurred as a result of noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

3.  A tinnitus disability was incurred as a result of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in December 2008.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  There is no evidence of any additional existing pertinent records.  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under the applicable regulation is found, a determination must be made as to whether the hearing loss disability is related to service.  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The pertinent evidence of record shows that on enlistment examination in May 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
---
10
LEFT
10
10
10
---
10

An additional audiometer report was included on that report without comment.  The Veteran was, however, found qualified for service with indication of normal hearing upon physical profile.  

On examination in October 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
15
LEFT
15
10
10
5
5

On examination in September 1970, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
5
LEFT
10
5
5
10
15

On examination in September 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
0
10
10
LEFT
10
15
10
15
15

On separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
10
0
10
LEFT
10
5
10
10
10

A November 2008 private audiologist noted the Veteran reported exposure to rifle and small arms fire as a gunner on an aircraft carrier in a combat area and exposure to jet engine and turbine noise.  The Veteran stated that after service he had been employed as a factory manager, working primarily in the office.  The examiner noted pure audiometry revealed moderately severe to severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing ear in the left ear.  The examiner found that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus began secondary to military service.  It was further noted that a genetic component could not be ruled out based upon the configuration of hearing loss in the right ear and asymmetry between the ears at low frequencies.  

On VA authorized audiological evaluation in April 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
55
65
LEFT
30
25
30
50
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  It was noted the Veteran reported aircraft noise exposure in service primarily without hearing protection and post-service employment as a material control expeditor with the use of hearing protection.  He also reported recreational activities including hunting and as a volunteer fire fighter.  He stated he had constant tinnitus that was onset approximately four years earlier.  The diagnoses included bilateral sensorineural hearing loss with bilateral subjective tinnitus.  The examiner found the Veteran's bilateral hearing loss and tinnitus were less likely caused by or a result of military noise exposure.  The rationale for the opinion included a low frequency right ear hearing loss not typical of noise-induced hearing loss rising to normal hearing and normal left ear hearing at separation, lack of scientific evidence to support delayed onset noise-induced hearing loss, onset of tinnitus many years after service, and significant civilian and recreational noise exposures that may be a contributing factor.  

A May 2013 private audiology opinion noted that the Veteran reported aircraft noise exposure in service and tinnitus during service that was intermittent and typically followed loud noise exposure.  He denied any post-service noise exposure other than hunting or mowing his lawn.  The examiner noted that audiometry revealed mild to moderate sloping sensorineural left ear hearing loss and moderate to moderately severe sloping sensorineural right ear hearing loss.  The diagnosis was significant asymmetrical sensorineural hearing loss.  The examiner found that it was as likely as not that the Veteran's tinnitus started during military service because of his exposure to loud noise while in helicopters.  It was further noted that the evidence indicated a shift in hearing during service and that a small change in hearing can result in tinnitus.  An opinion as to whether his hearing loss was related to service was not provided because the examiner did not have a copy of the service enlistment audiogram.  

In statements and testimony in support of his claims the Veteran reported having been exposed to aircraft noise in his duties as a helicopter crewman and on the flight line aboard ship.  He also stated that his duties included rescue swimming and that he did not wear hearing protection during these activities.

Based upon the available record, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus were incurred as a result of noise exposure during active service.  The record shows the Veteran served as a helicopter crewman and that his exposure to acoustic trauma has been conceded.  His statements as to post-service noise exposure and symptom onset are found to be credible.  It is significant to note that the November 2008 private examiner found it was as likely as not that bilateral hearing loss and tinnitus developed as a result of noise exposure and that the May 2015 examiner found it was as likely as not that tinnitus was due to service.  Adequate rationale was provided for the opinions.  The private examiners were apparently unaware of the Veteran's low frequency right ear hearing loss during service.  Although the April 2011 VA examiner noted the Veteran had normal hearing upon enlistment and a right ear low frequency hearing loss at separation that was not typical of noise-induced hearing loss, no opinion was provided as to why that hearing loss which began in service was not considered service related.

In light of the current audiology findings, the credible evidence of record, findings of low frequency right ear hearing loss in service, and the Veteran's demonstrated noise exposure in service, the Board finds service connection is warranted for bilateral hearing loss and tinnitus.  Resolving reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


